     Case 2:19-cv-05784-MWF-KS Document 28 Filed 06/16/20 Page 1 of 3 Page ID #:107



      Todd M. Friedman (SBN 216752)
1     tfriedman@toddflaw.com
      Adrian R. Bacon (SBN 280332)
2
      abacon@toddflaw.com
3
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
      21550 Oxnard St., Suite 780
4
      Woodland Hills, CA 91367
      Telephone: (323) 306-4234
5     Facsimile: (866) 633-0228
6     Attorneys for Plaintiff
7
                          UNITED STATES DISTRICT COURT
8                        CENTRAL DISTRICT OF CALIFORNIA
9
      DAVID FELDMAN, individually and )                  Case No.
10    on behalf of all others similarly situated, )
11                                                )       2:19-cv-05784-MWF-KS
                        Plaintiff                 )
12
                                                  )      JOINT STIPULATION OF
13         v.                                     )      DISMISSAL OF ACTION OF THE
                                                  )      INDIVIDUAL CLAIMS
14
      WHEELS LABS, INC.; and DOES 1- )                   WITH PREJUDICE AND THE
15    10, inclusive,                              )      PUTATIVE CLASS CLAIMS
16
                                                  )      WITHOUT PREJUDICE
                        Defendant.                )
17                                                )
18

19
      Plaintiff David Feldman and Defendant Wheels Labs, Inc., by and through their

20
      undersigned counsel, stipulate to dismiss this action in its entirety pursuant to
21    Federal Rules of Civil Procedure 41(a)(1)(A)(ii). The claims alleged on behalf of
22    Plaintiff David Feldman shall be dismissed with prejudice, and the claims alleged
23    on behalf of the putative Class shall be dismissed without prejudice. Each party
24    shall bear their own costs and attorney fees. A proposed order has been
25    concurrently submitted to this Court via email.
26
      ///
27

28
      ///



                                          Stipulation to Dismiss- 1
     Case 2:19-cv-05784-MWF-KS Document 28 Filed 06/16/20 Page 2 of 3 Page ID #:108




1

2           Respectfully submitted this 16th Day of June, 2020,
3
                                   LAW OFFICES OF TODD M. FRIEDMAN P.C
4                                        By: s/Adrian R. Bacon
5                                           ADRIAN R. BACON Esq.
                                             Attorney for Plaintiff
6

7                                               By: /s/ CHEUNG, TIFFANY
8
                                                        CHEUNG, TIFFANY
                                                  MORRISON & FOERSTER LLP
9                                                   Attorney for Defendant
10

11
                                     Signature Certification
12
             Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
13
       Policies and Procedures Manual, I hereby certify that the content of this
14

15
       document is acceptable to counsel for Defendant and that I have obtained their

16
       authorization to affix their electronic signature to this document.

17
      Dated: June 16, 2020 LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18

19                                   By: _s/ Adrian R. Bacon
20                                       Adrian R. Bacon ESQ.
                                           Attorney for Plaintiff
21

22

23

24

25

26

27

28




                                        Stipulation to Dismiss- 2
     Case 2:19-cv-05784-MWF-KS Document 28 Filed 06/16/20 Page 3 of 3 Page ID #:109




1

2
      Filed electronically on this 16th Day of June, 2020, with:

3     Notification sent electronically via the Court’s ECF system to:
4
      Honorable Judge of the Court
5
      United States District Court
6

7
      All Counsel of Record as Recorded On The Electronic Service List.

8
      This 16th Day of June, 2020.
9     s/Adrian R. Bacon
10    ADRIAN R. BACON
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Stipulation to Dismiss- 3
